

116 HR 3686 IH: Campaign Spending Integrity Act
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3686IN THE HOUSE OF REPRESENTATIVESJuly 10, 2019Mr. Ruiz introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit a candidate for election for Federal
			 office from using amounts contributed to the candidate’s campaign to make
			 payments to vendors owned or controlled by the candidate or by an
			 immediate family member of the candidate.
	
 1.Short titleThis Act may be cited as the Campaign Spending Integrity Act. 2.Prohibiting use of campaign funds for payments to vendors owned or controlled by candidate or immediate family member (a)ProhibitionSection 313(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114(b)) is amended by adding at the end the following new paragraph:
				
					(3)Treatment of payments to vendors owned or controlled by candidate or immediate family member as
			 conversion
 (A)In generalFor purposes of paragraph (1), a contribution to an authorized committee of a candidate shall be considered to be converted to the personal use of the candidate if the contribution is used to make a payment to a vendor which is owned or controlled by the candidate or by an immediate family member of the candidate.
 (B)Determination of ownership and controlFor purposes of subparagraph (A), a vendor shall be considered to be owned or controlled by a candidate or by an immediate family member of the candidate if the candidate or the immediate family member—
 (i)is a member of the board of directors or similar governing body of the vendor; or (ii)directly or indirectly owns or controls 51 percent or more of the voting shares of the vendor.
 (C)Immediate family member definedIn this paragraph, the term immediate family member means, with respect to a candidate, any of the following: (i)Spouse, and parents thereof.
 (ii)Sons and daughters, and spouses thereof. (iii)Parents, and spouses thereof.
 (iv)Brothers and sisters, and spouses thereof. (v)Grandparents and grandchildren, and spouses thereof.
 (vi)Domestic partner and parents thereof, including domestic partners of any individual in clauses (i) through (v)..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments made on or after the date of the enactment of this Act.
			